Citation Nr: 1637625	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  14-07 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Harry J. Bender, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty during from May 1992 to November 1996 and from November 1997 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claim. 
In order to better serve the Veteran's stated interests, the Board has broadened the claim as entitlement to service connection for an acquired psychiatric disorder. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

In February 2016, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is of record.  Thereafter, he submitted additional evidence and waived his right to initial review by the agency of original jurisdiction (AOJ), thereby authorizing the Board to consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (c) (2015).


FINDING OF FACT

The Veteran's acquired psychiatric disorder, diagnosed as a major depressive disorder (MDD), is related to his active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, diagnosed as a major depressive disorder, are satisfied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran believes that his acquired psychiatric disorder is a result of his active service.  Specifically, he states that while deployed in Iraq as an investigator, he supervised detainees and was involved in riots where he had to shoot detainees with bullets and stinger grenades.  In addition, the Veteran describes witnessing several detainees killed from mortars and contusion rockets.  Further, he maintains that three to four months after being discharged, he sought treatment for his depression at VA, but was told he was told he was ineligible because they had to obtain his records showing he was in Operation Iraqi Freedom.  Thus, his initial mental health treatment did begin until a year after discharge.

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303(a) (2015).  

Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (a) (2015); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). This evaluation generally involves a three-step inquiry.  First, the Board must 

determine whether the evidence is competent.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  See Barr, 21 Vet. App. 303, 308   (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  See Gonzales, 218 F.3d at 1380-81.

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2015). 

Turning to the objective medical evidence of record, the Veteran's service treatment records (STRs) reflect that in June 2008 he reported that he was depressed.  The clinician at that time referred him for mental health treatment.  Again, in August 2008, he expressed his desire to be seen immediately by a mental health professional.  The Veteran was diagnosed with adjustment disorder with depression.  Subsequently, in August 2008, he was discharged with a final diagnosis of personality disorder.

Post-service medical records, however, indicate that the Veteran has since been diagnosed with MDD, single, mild.  See VA Mental Health Note dated May 2011 and Disability Benefits Questionnaire (DBQ) dated August 2011.  In addition, in the August 2011 DBQ, the VA examiner ruled out a diagnosis of PTSD, stating that while the Veteran's claimed stressor involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, the traumatic event was not persistently re-experienced.  He also opined that the Veteran's diagnosis of MDD was not because of or due to his military service.  In reaching this conclusion, the examiner cited to previous mental health evaluations where the Veteran stated he was "fine" and related his depression to wanting a different job because of financial worries.  He commented that these statements did not reflect a continuation of the Veteran's in-service diagnosis of adjustment disorder with 

depressed mood, which the examiner noted had resolved while the Veteran was still in service and the fact that the Veteran was not on any psychotropic medication at that time.

Contrary to this VA examiner's conclusion, in April 2016, Dr. G.S.B., a private licensed psychologist, opined that the Veteran's depression appeared to begin during his military service.  He confirmed a diagnosis of MDD, recurrent, mild, while ruling out a diagnosis of personality disorder.  Dr. G.S.B. noted the Veteran's statements that as an investigator in law enforcement while deployed in Iraq, he supervised detainees and was involved in riots where he had to shoot detainees with bullets and stinger grenades.  In addition, he observed that the Veteran felt "betrayed" by his command when he returned from Iraq and did not have a place to stay in conjunction with marital problems he was having at the time. Resultantly, the Veteran reported that he became severely depressed and despondent, which led up to his admittance to an inpatient psychiatric program and subsequent discharge.  Dr. G.S.B. cited to the medical evidence of record showing that in VA Mental Health Note dated March 2010, the Veteran was treated for depression but had not been on medication for the past year.  The clinician, at that time, noted the Veteran had previously tried antidepressant medication but discontinued use because of the side effects.  Dr. G.S.B. further cited to the March 2010 clinician's notations that the Veteran had seen a mental health provider around the time of his discharge from service.  Additionally, he reviewed the statements from J.W., a friend of the Veteran, indicating that he had known the Veteran since 1996 and noticed that the Veteran had changed after he returned from Iraq, stating that the Veteran "was not the same outgoing person and was more distant to other people." Accordingly, based on the totality of the evidence, Dr. G.S.B. opined that the Veteran's MDD was related to his active service.

Further, the evidence of record includes statements from the Veteran's former spouse, mother and friend attesting to the fact that after he returned from Iraq in 2007, he was different.  They all stated that the Veteran was outgoing and active prior to his deployment and after he returned, he was difficult to talk to without getting upset and no longer had a desire to be social.

Generally, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file, though the latter, alone, is not determinative or dispositive of the opinion's probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). As the Court made clear in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In this particular instance, although both the August 2011 VA examiner and Dr. G.S.B. diagnosed the Veteran with MDD, there is disagreement whether it is attributed to the Veteran's active service.  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, however, nor is "definite" or "obvious" etiology; instead, this posited correlation need only be an "as likely as not" possibility.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The August 2011 VA examiner and Dr. G.S.B. are competent medical authorities who had access to the pertinent facts at issue in this case, that is, the Veteran's history of his psychiatric disability in-service and after discharge from active service.  The Board regards the opinions of the August 2011 VA examiner and Dr. G.S.B., though differing, sufficient to place the evidence in relative equipoise on the determinative nexus issue regarding the cause of the Veteran's MDD in terms 

of whether it is related or attributable to his active service.  And, as explained, in this circumstance reasonable doubt is resolved in his favor and his claim granted.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as a major depressive disorder, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


